                                                                               USDCSDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   E LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  D   ·· #:
------------------------------------------x
CHEVRON CORPORATION,
                                                                               DATE    ii"i"Eo:~ CP ~   t, T
                                 Plaintiff,

                 -against-                                                                  l l -cv-0691 (LAK)


STEVEN DONZIGER, et al. ,

                                 Defendant.
------------------------ - -----------------x


                                                  ORDER


L EWIS A. KAPLAN, District Judge.

               On August 28, 2019, plaintiff moved to hold Aaron Marr Page in civil contempt. [Dkt 2315]
The Court assumes familiarity with the ensuing proceedings.

              On May 17, 2021, Magistrate Judge Robert W. Lehrburger has issued a modified report and
recommendation that recommends that the motion be denied. [Dkt 2640] No objections have been filed.

                 "The purpose of civil contempt is not to punish but to compensate for injury caused by any
violation of a court order or process, to coerce compliance, or both. " Chevron Corp. v. Danziger, 384 F.
Supp.3d 465 , 489 (S.D.N.Y. 2019), ajf'd in part, vacated in part, 990 F.3d 191 (2d Cir. 2021). In contrast,
"criminal contempt ... punishes the contemnor for a ' completed act of disobedience. "' United States v.
Danziger, 2021 WL 1845104, at *2 (S .D.N .Y. May 7, 2021) (Preska, J.) (citing lnt'l Union, Un ited Mine
Workers of Am. v. Bagwell, 512 U.S . 821 , 829 (1994)). It serves to vindicate the authority of the Court. In
re Grand Jury Witness, 835 F.2d 437, 440 (2d Cir. 1987) ("An adjudication of civil contempt is coercive--to
compel obedience to a lawful court order--criminal contempt is imposed to punish the contemn or for an offense
against the public and to vindicate the authority of the court. ")

                 As the Mod R&R indicates, one branch of plaintiffs civil contempt motion is moot. No one
has objected to or appealed from the modified recommendation of the magistrate judge. As the time within
which to do so has expired , no one now may dispute that recommendation. Nor would review of the magistrate
judge' s recommendation serve any coercive or compensatory purpose.

                 Accordingly, plaintiffs motion [Dkt 2315] is denied. The Court expresses no view on the
merits.

                 SO ORDERED.

Dated:          June 8, 2021



                                                                    Lewis A.       Ian
                                                               United States District Judge
